946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Luther McDANIEL, Defendant-Appellant.
No. 91-7138.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1991.Decided Oct. 15, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.   James C. Fox, Chief District Judge.  (CR-84-40-4)
Robert Luther McDaniel, appellant pro se.
John Douglas McCullough, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Luther McDaniel appeals from the district court's order denying his motion for credit toward his sentence or for modification of his sentence.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. McDaniel, CR84-40-4 (E.D.N.C. June 3, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.